

116 S4882 IS: To amend title 54, United States Code, to limit the authority to reserve water rights in designating a national monument.
U.S. Senate
2020-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4882IN THE SENATE OF THE UNITED STATESNovember 10, 2020Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to limit the authority to reserve water rights in designating a national monument.1.Reservation of water rights at national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:(e)Water rights(1)No reservation of water rightsIn designating a national monument under subsection (a), the President may not reserve any implied or expressed water rights associated with the national monument.(2)Applicable lawWater rights associated with a national monument designated under subsection (a) may be acquired for the national monument only in accordance with the laws of the State in which the water rights are located..